UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4062



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GLEN RANDELL RATHBONE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-02-105)


Submitted:   February 28, 2006            Decided:   March 28, 2006


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Robert J. Conrad, Jr., United States Attorney, Thomas
R. Ascik, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Glen Randell Rathbone appeals his conviction and sentence

to 235 months in prison and five years of supervised release

following his guilty plea on one count of conspiracy to possess

with intent to distribute at least fifty grams of cocaine base in

violation of 21 U.S.C. §§ 841, 846 (2000). Rathbone’s attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), and a letter pursuant to Fed. R. App. P. 28(j), asserting

there are no meritorious grounds for appeal but raising the issue

of whether the district court erred under United States v. Booker,

543 U.S. 220 (2005), when sentencing Rathbone at the low end of a

stipulated sentencing range.        The Government asserts that Rathbone

waived his appellate rights.         Rathbone has been informed of his

right to file a pro se supplemental brief but has not done so.

Because we conclude Rathbone waived his appellate rights, we affirm

his conviction and sentence.

           Whether a defendant has effectively waived his right to

appeal is a matter of law we review de novo.           United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).           When the Government

seeks to enforce a waiver of appellate rights, and there is no

claim the Government breached the parties’ agreement, we will

enforce   the   waiver   if   the   record   establishes   the   defendant

knowingly and intelligently agreed to waive the right to appeal,

and the issue being appealed is within the scope of the waiver.


                                    - 2 -
Id. at 168-69.     An appeal waiver is not knowing or voluntary if the

district   court    fails   to   specifically   question   the    defendant

concerning the waiver and the record indicates that the defendant

did not otherwise understand its full significance.              See United

States v. Johnson, 410 F.3d 137, 151 (4th Cir.), cert. denied, 126

S. Ct. 461 (2005).

           Following his guilty plea, Rathbone objected to the

amount of cocaine base attributed to him in the presentence report

and accordingly, to the determination of his base offense level

under U.S. Sentencing Guidelines Manual § 2D1.1(c)(1) (2002).

However, Rathbone and the Government agreed and stipulated to a

lesser drug amount and final offense level in open court at

sentencing.      The district court accepted the stipulation and

sentenced Rathbone to the low end of his stipulated guideline range

based on the lower drug amount.       Accordingly, Rathbone waived his

right to appeal this issue.      See United States v. Williams, 29 F.3d

172, 174-75 (4th Cir. 1994).        Moreover, the parties’ stipulation

included Rathbone’s explicit waiver of his right to appeal, except

for claims of ineffective assistance of counsel or prosecutorial

misconduct, and the district court specifically questioned Rathbone

concerning the waiver and confirmed his understanding and agreement

to the waiver at his sentencing hearing.        Rathbone does not allege

any claims of ineffective assistance or prosecutorial misconduct,

and no such claims are supported by the record before us on appeal.


                                   - 3 -
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Rathbone’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition to the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -